Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made a part of this decision, present the question of the proper dutiable value of certain seamless steel casing, exported from Italy.
The parties hereto have submitted the appeals for decision on a stipulation of fact, which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise is limited to seamless steel casing, exported from Italy, and that the facts and the law are similar in all material *359respects to tlie merchandise the subject of United States v. Dalmmter, Ine., R. W. Smith, 47 Oust. Ot. page 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with the record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise were freely offered for sale for consumption in the United States, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached less 2 per cent cash discount less 5.211 per cent for general expenses and 2.744 per cent for profit less ocean freight and inland freight as stated in the appraisement less duty of 7% per cent on casing Grade J-55 or 7% per cent plus 4 per cent on casing Grade N-80.
Upon the record before tlie court, I find and bold that United States value, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U.S.C. § 1402(e)), is the proper basis of value for the seamless steel casing in issue and that said value is as shown on schedule A, attached to and made part of this decision, less 2 per centum cash discount, less 5.211 per centum for general expenses and 2.744 per centum for profit, less ocean freight and inland freight, as stated in the appraisement, less duty of 7y2 per centum on casing grade J-55 or 7% per centum, plus 4 per centum on casing grade N-80.
As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.